Case: 4:18-cv-01039-JAR Doc. #: 127 Filed: 08/28/20 Page: 1 of 2 PageID #: 3930




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       ROSALIND A. CLAYTON,                        )
                                                   )
                   Plaintiff,                      )
                                                   )
             vs.                                   )        Case No. 4:18-cv-01039-JAR
                                                   )
       MEGAN J. BRENNAN,                           )
       Postmaster General                          )
       United States Postal Service, et al.,       )
                                                   )
                   Defendants.                     )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Clarify the Record. (Doc. 124).

                                  Plaintiff’s EEO Complaint

       Plaintiff correctly notes that the Court mistakenly referenced a “March 8, 2017 EEOC Final

Agency Decision” in its August 24, 2020 Memorandum and Order. (Doc. 119). The Court intended

to refer to the “August 7, 2018 EEO Final Agency Decision.” (Doc. 8-1). The Court clarifies,

however, that Plaintiff remains limited to bringing those claims discussed in Plaintiff’s March 8,

2017 EEO complaint and addressed in the Final Agency Decision. All such claims occurred

between September 22, 2016 and March 10, 2017. Plaintiff is limited to claims against USPS

discussed in Doc. 8-1.

                                               Discovery

The Court clarifies that Plaintiff shall be limited to the following forms of discovery and shall

submit her requests to Defendants within fifteen days of this Order. Plaintiff is reminded that the
Case: 4:18-cv-01039-JAR Doc. #: 127 Filed: 08/28/20 Page: 2 of 2 PageID #: 3931




scope of her discovery requests shall be limited to claims against APWU occurring after December

25, 2017 and any claims against USPS addressed in Doc. 8-1, the Final Agency Decision.

   o Five (5) requests for admission per defendant

   o Five (5) interrogatories per defendant

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s “Motion to Clarify the Record” is

GRANTED in part.

       IT IS FURTHER ORDERED that Plaintiff shall submit the discovery requests permitted

by this Order within fifteen days from the date of this Order.



       Dated this 28th day of August, 2020.


                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
